UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2015 Date of reporting period:February 28, 2015 Item 1. Reports to Stockholders. Annual Report February 28, 2015 Bright Rock Mid Cap Growth Fund Institutional Class Shares (BQMGX) Investor Class Shares (BQMIX) Bright Rock Quality Large Cap Fund Institutional Class Shares (BQLCX) Investor Class Shares (BQLIX) Investment Adviser Bright Rock Capital Management LLC 288 Union Street Rockland, Massachusetts 02370 Phone:1-866-273-7223 TABLE OF CONTENTS LETTER TO SHAREHOLDERS 3 ALLOCATION OF PORTFOLIO HOLDINGS 6 EXPENSE EXAMPLES 7 INVESTMENT HIGHLIGHTS 9 SCHEDULES OF INVESTMENTS 13 STATEMENTS OF ASSETS AND LIABILITIES 19 STATEMENTS OF OPERATIONS 20 STATEMENTS OF CHANGES IN NET ASSETS 21 FINANCIAL HIGHLIGHTS 23 NOTES TO FINANCIAL STATEMENTS 27 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 36 NOTICE OF PRIVACY POLICY & PRACTICES 37 ADDITIONAL INFORMATION 38 Dear Shareholder: 2014 was the third year of double digit returns in the S&P 500 Index and the sixth year of a bull market in stocks. The past three years are notable, not only for healthy equity returns, but also for the relatively low number of large daily swings in stock prices versus history. In industry parlance, we have been in a low volatility market. The typically volatile equity “roller coaster ride” seemed more like a pleasant drive up a well paved road on a tall scenic mountain, with only an occasional pothole causing mild discomfort. Even bonds, which many market commentators said would decline in 2014, posted positive returns. U.S. Economy 2014 did not have a strong start to the year.CEOs, market commentators and the Fed all pointed to bad weather as a drag on economic growth in the first three months of the year. This concern, along with the Russian annexation of Crimea and a continued pull back in bond buying by the Federal Reserve, gave investors a lot to think about. We saw a reversal in the second quarter. The strength and magnitude of the rebound in the spring caught many economists by surprise.Downward revisions in U.S. growth were scratched, replaced with more optimistic views for the second half of the year. The third quarter was characterized by significant movement in equity indices that, ultimately, resulted in only modest gains. The quarter got off to a rough start due to fighting in Gaza, the Russian/Ukrainian conflict and an Argentinian debt default. However, stocks were ultimately buoyed by commentary from the Fed indicating that rates would remain low as well as generally favorable U.S. economic data and good earnings reports.Bonds were fairly flat in the quarter after a surprisingly good first half. On one hand, demand for U.S. government issued debt remains strong globally due to the comparatively higher yield versus other developed countries.On the other hand, it is widely anticipated that the Fed will start raising short rates in mid-2015. While there was certainly a wall of worry to climb over the last twelve months (Ukraine, ISIS, Ebola, sluggish global growth, rate uncertainty), there were many good reasons for a strong U.S. market: persistently low U.S. interest rates, economic growth which outpaced other developed markets, dropping unemployment, improving consumer confidence and strong corporate profitability. While large U.S. stocks turned in another exceptional year, not all asset classes did well. Non-U.S. and commodity linked performance is a case in point. U.S. Markets The S&P 500 Index posted new all-time index highs 58 times in 2014, which is the most since 1995 and ranks third since 1928. The move higher was powered by more defensive sectors, Utilities and Healthcare, although Technology stocks also performed well.More economically sensitive sectors such as Energy and Materials under-performed due primarily to reduced global demand for commodities and oil. Confounding skeptics, long-term interest rates dropped over the course of 2014. According to an Investment News article*, in early 2014, 72 economists were polled on their view about interest rates for the coming year. All 72 predicted higher rates in 2014 – all were wrong. The 10 year treasury rate which started the year at 3.04% finished 2014 substantially lower at 2.17%.As of February 28, 2015, the 10 year U.S. treasury rate was 3 1.99%, however yields fell as low as 1.64% in January on news about Europe’s stimulus plan and signals at home that short term interest rates may start to rise later than expected. Quality Large Cap Fund: For the twelve month period ended February 28, 2015, the Institutional Class shares of the fund returned 12.83%, behind the S&P 500 Index which returned 15.51% over the same twelve month period.Sector positioning detracted from performance.Two small sectors of the S&P 500 - Materials and Telecom-underperformed the overall market.The fund’s overweight to these sectors detracted from relative performance, however stock selection (Wisconsin Energy +19.59%, Westar +17.39%, and Comcast +16.69%) helped.Health Care (+23.5%) and Technology (+22.5%) performed well over the period.Both sectors are relatively large components of the S&P 500.The fund’s underweight to both these sectors negatively impacted performance.Gilead (+26.37%) and McKesson (+18.19%) in Health Care and Cognizant (+35.24%) and Microsoft (+19.25%) in Technology were strong performers for the fund. Mid Cap Growth Fund: For the twelve month period ended February 28, 2015, the Institutional Class shares of the fund returned 11.41%, behind the Russell Midcap Growth Index, which returned 13.10%. Fund performance improved in the later half of the year.During the final three months of 2014 the fund returned 7.92%, outperforming the Russell Midcap Growth Index, which returned 5.84%. Year to date (through 2/28/15) performance has also been strong with the fund returning 5.63% compared to the Russell Midcap Index return of 5.08%.Monster Beverage (+91.02%) received a nice lift with the news that Pepsi acquired a large ownership interest in the company. Edwards Lifescience also performed well returning 90.68%.Exposure to energy related companies detracted from performance with Continental Resources (-27.42%) and Cameron International (-23.45%) notable underperformers. Looking Forward While Russia has injected some additional geo-political risk into the investment landscape and extreme weather can complicate economic data, we view the Federal Reserve’s inevitable action to raise rates in a favorable light. While this may serve to temper economic growth, it is also an indication that the U.S. economy is actually in reasonably good condition.Interest rates on government issued securities have been kept at historic lows to ensure consumer and corporate access to cheap debt. This has been a critical stimulator of growth since the 2008-09 credit crunch. The fact that the Fed no longer views this as necessary suggests that other, more typical drivers of economic growth are taking over. Looking ahead to 2015, the threat of higher interest rates is a headwind for economic growth and a dropping oil price is clearly a negative for the energy sector. These concerns are more than offset by the benefits for consumers of lower oil prices, dropping unemployment, and a still-healthy corporate sector. On balance, we would anticipate continued U.S. economic growth in 2015. Large cap stocks, based on price-to-earnings ratios, are considered fairly valued versus historical averages. Based on the current environment, we would expect the potential for 4 more modest gains for large cap equities in 2015 than what has been experienced in recent years. With yields in most other developed countries substantially below U.S. yields, as well as the disinflationary effect of lower oil prices, the timing and magnitude of an interest rate rise is difficult to call. Sincerely, Doug Butler, CFA, CFP® Jason Lilly, CFA, CFP® David B. Smith, CFA Portfolio Manager Portfolio Manager Portfolio Manager *March 9th 2015 Investments News “Zero-Coupon Bonds Offer Certainty” by Keith Lanton. Past performance is not a guarantee of future results. Opinions expressed are those of Bright Rock Capital Management, LLC and are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. Investments in mid cap companies can involve additional risks such as limited liquidity and greater volatility. Investments in foreign securities can exhibit greater volatility. Additional risks include political, economic, and currency risks as well as differences in accounting methods. These risks can be greater for investments in emerging markets. The Funds will bear their share of the fees and expenses of investments in underlying funds or ETFs. Shareholders will pay higher expenses than would be the case if making direct investments in underlying funds or ETFs. Because the Funds invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange on which they trade, which may impact a fund’s ability to sell its shares. The Funds may use options and futures contracts which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of the securities prices, interest rates and currency exchange rates. This investment may not be suitable for all investors. The Funds may engage in short sales, which couldresult in such a Fund’s investment performance suffering if it is required to close out a short position earlier than it had intended. The Russell Midcap Growth Index measures the performance of the mid-cap growth segment of the U.S. equity universe. It includes those Russell Midcap Index companies with higher price-to-book ratios and higher forecasted growth values. The Russell Midcap Growth Index is constructed to provide a comprehensive and unbiased barometer of the mid-cap growth market and is completely reconstituted annually to ensure larger stocks do not distort the performance and characteristics of the true mid-cap growth market.The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. One cannot invest directly in an index. Price-to-earnings ratio is a common tool for comparing the prices of different common stocks and is calculated by dividing the current market price of a stock by the earnings per share. Diversification does not assure a profit nor protect against loss in a declining market. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of Fund holdings, please refer to the Schedule of Investments included in this report. Must be preceded or accompanied by a prospectus. The Bright Rock Funds are distributed by Quasar Distributors, LLC. 5 Bright Rock Funds Allocation of Portfolio Holdings as of February 28, 2015 Bright Rock Mid Cap Growth Fund (% of Investments) Bright Rock Quality Large Cap Fund (% of Investments) 6 Bright Rock Funds Expense Examples (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (September 1, 2014 - February 28, 2015). Actual Expenses The first line of each of the following tables provides information about actual account values and actual expenses. Although the Funds charge no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of ETFs or other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of each of the tables provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will 7 Bright Rock Funds Expense Examples (Unaudited) (Continued) not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Mid Cap Growth Fund – Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2014 – September 1, 2014 February 28, 2015 February 28, 2015* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Mid Cap Growth Fund – Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2014 – September 1, 2014 February 28, 2015 February 28, 2015* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Quality Large Cap Fund – Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2014 – September 1, 2014 February 28, 2015 February 28, 2015* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 0.90%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Quality Large Cap Fund – Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2014 – September 1, 2014 February 28, 2015 February 28, 2015* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.15%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 8 Bright Rock Mid Cap Growth Fund Investment Highlights (Unaudited) Average Annual Returns – For Periods Ended February 28, 2015 Since Since One Three Inception Inception Year Years (5/26/10) (1/17/12) Bright Rock Mid Cap Growth Fund Institutional Class 11.41% 10.70% 12.06% N/A Investor Class 11.64% 11.58% N/A 13.61% Russell Midcap Growth Total Return Index 13.10% 18.16% 18.86% 20.33% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-273-7223. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graphs illustrate performance of a hypothetical investment made in the Fund and a broad-based securities index on May 26, 2010 and January 17, 2012, the inception dates of the Institutional and Investor classes, respectively. The graphs do not reflect any future performance. The Russell Midcap Growth Total Return Index measures the performance of the mid-cap growth segment of U.S. equity universe. One cannot invest directly in an index. 9 Bright Rock Mid Cap Growth Fund Investment Highlights (Unaudited) (Continued) Bright Rock Mid Cap Growth Fund – Institutional Class Growth of $100,000 Investment Bright Rock Mid Cap Growth Fund – Investor Class Growth of $10,000 Investment *Inception Date 10 Bright Rock Quality Large Cap Fund Investment Highlights (Unaudited) Average Annual Returns – For Periods Ended February 28, 2015 Since Since One Three Inception Inception Year Years (5/26/10) (1/17/12) Bright Rock Quality Large Cap Fund Institutional Class 12.83% 16.00% 15.45% N/A Investor Class 12.66% 16.41% N/A 17.99% S&P 500 Total Return Index 15.51% 18.00% 17.78% 19.45% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-273-7223. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graphs illustrate performance of a hypothetical investment made in the Fund and a broad-based securities index on May 26, 2010 and January 17, 2012, the inception dates of the Institutional and Investor classes, respectively. The graphs do not reflect any future performance. The S&P 500 Total Return Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. One cannot invest directly in an index. 11 Bright Rock Quality Large Cap Fund Investment Highlights (Unaudited) (Continued) Bright Rock Quality Large Cap Fund – Institutional Class Growth of $100,000 Investment Bright Rock Quality Large Cap Fund – Investor Class Growth of $10,000 Investment *Inception Date 12 Bright Rock Mid Cap Growth Fund Schedule of Investments February 28, 2015 Shares Value COMMON STOCKS – 93.66% Auto Components – 2.55% Gentex Corp. $ Beverages – 3.39% Monster Beverage Corp. (a) Capital Markets – 5.27% Eaton Vance Corp. SEI Investments Co. Waddell & Reed Financial, Inc. Chemicals – 6.38% Airgas, Inc. Albemarle Corp. Sherwin-Williams Co. Commercial Services & Supplies – 7.50% Copart, Inc. (a) Rollins, Inc. Stericycle, Inc. (a) Distributors – 1.84% LKQ Corp. (a) Electronic Equipment, Instruments & Components – 4.80% IPG Photonics Corp. (a) Trimble Navigation Ltd. (a) Energy Equipment & Services – 3.22% Cameron International Corp. (a) Oceaneering International, Inc. Food Products – 5.26% Flowers Foods, Inc. The accompanying notes are an integral part of these financial statements. 13 Bright Rock Mid Cap Growth Fund Schedule of Investments (Continued) February 28, 2015 Shares Value Food Products – 5.26% (Continued) WhiteWave Foods Co. (a) $ Health Care Equipment & Supplies – 10.14% Edwards Lifesciences Corp. (a) IDEXX Laboratories, Inc. (a) ResMed, Inc. Health Care Providers & Services – 2.84% MEDNAX, Inc. (a) Household Products – 2.67% Church & Dwight Co., Inc. IT Services – 4.04% Jack Henry & Associates, Inc. Life Sciences Tools & Services – 2.43% Mettler-Toledo International, Inc. (a) Machinery – 2.66% Valmont Industries, Inc. Multiline Retail – 1.33% Dollar Tree, Inc. (a) Oil, Gas & Consumable Fuels – 3.07% Continental Resources, Inc. (a) EQT Corp. Road & Rail – 2.55% JB Hunt Transport Services, Inc. Semiconductors & Semiconductor Equipment – 5.75% Analog Devices, Inc. Linear Technology Corp. Microchip Technology, Inc. The accompanying notes are an integral part of these financial statements. 14 Bright Rock Mid Cap Growth Fund Schedule of Investments (Continued) February 28, 2015 Shares Value Software – 7.74% FactSet Research Systems, Inc. $ Red Hat, Inc. (a) Specialty Retail – 6.13% PetSmart, Inc. Tractor Supply Co. Trading Companies & Distributors – 2.10% MSC Industrial Direct Co., Inc. TOTAL COMMON STOCKS (Cost $33,630,950) EXCHANGE TRADED FUNDS – 5.56% Guggenheim S&P Midcap 400 Pure Growth ETF SPDR S&P MidCap rust TOTAL EXCHANGE TRADED FUNDS (Cost $2,484,742) SHORT-TERM INVESTMENTS – 0.80% Other Investment Pools and Funds – 0.80% Fidelity Institutional Money Market Portfolio 0.056% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $382,306) Total Investments (Cost $36,497,998) – 100.02% Liabilities in Excess of Other Assets – (0.02%) ) TOTAL NET ASSETS – 100.00% $ (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate as of February 28, 2015. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 15 Bright Rock Quality Large Cap Fund Schedule of Investments February 28, 2015 Shares Value COMMON STOCKS – 94.41% Aerospace & Defense – 2.63% United Technologies Corp. $ Air Freight & Logistics – 2.18% CH Robinson Worldwide, Inc. Banks – 3.18% Wells Fargo & Co. Beverages – 2.68% PepsiCo, Inc. Biotechnology – 3.61% Gilead Sciences, Inc. (a) Capital Markets – 3.37% Franklin Resources, Inc. T. Price Rowe Group, Inc. Chemicals – 9.73% Ecolab, Inc. LyondellBasell Industries (b) Monsanto Co. Praxair, Inc. Diversified Telecommunication Services – 6.08% AT&T, Inc. Verizon Communications, Inc. Electric Utilities – 4.76% Southern Co. Westar Energy, Inc. Energy Equipment & Services – 5.74% National Oilwell Varco, Inc. Schlumberger Ltd. (b) The accompanying notes are an integral part of these financial statements. 16 Bright Rock Quality Large Cap Fund Schedule of Investments (Continued) February 28, 2015 Shares Value Food & Staples Retailing – 6.22% CVS Caremark Corp. $ Wal-Mart Stores, Inc. Food Products – 0.92% General Mills, Inc. Health Care Providers & Services – 2.40% McKesson Corp. Hotels, Restaurants & Leisure – 5.06% McDonald’s Corp. Starbucks Corp. Industrial Conglomerates – 3.35% General Electric Co. Insurance – 3.14% Aflac, Inc. IT Services – 2.49% Cognizant Technology Solutions Corp. (a) Media – 3.75% Comcast Corp. Multiline Retail – 1.40% Target Corp. Multi-Utilities – 2.88% Wisconsin Energy Corp. Oil, Gas & Consumable Fuels – 3.87% Exxon Mobil Corp. Occidental Petroleum Corp. Pharmaceuticals – 2.95% Johnson & Johnson The accompanying notes are an integral part of these financial statements. 17 Bright Rock Quality Large Cap Fund Schedule of Investments (Continued) February 28, 2015 Shares Value Road & Rail – 1.86% Union Pac Corp. $ Software – 2.01% Citrix Systems, Inc. (a) Specialty Retail – 3.87% Home Depot, Inc. Technology Hardware, Storage & Peripherals – 2.29% EMC Corp. Water Utilities – 1.99% Aqua America, Inc. TOTAL COMMON STOCKS (Cost $132,057,818) EXCHANGE TRADED FUNDS – 4.22% Health Care Select Sector SPDR Fund Vanguard Information Technology ETF TOTAL EXCHANGE TRADED FUNDS (Cost $6,982,702) SHORT-TERM INVESTMENTS – 1.07% Other Investment Pools and Funds – 1.07% Fidelity Institutional Money Market Portfolio 0.074% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $1,942,338) Total Investments (Cost $140,982,858) – 99.70% Other Assets in Excess of Liabilities – 0.30% TOTAL NET ASSETS – 100.00% $ (a) Non-income producing security. (b) Foreign issued security. (c) Variable rate security; the rate shown represents the rate as of February 28, 2015. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 18 Bright Rock Funds Statements of Assets and Liabilities February 28, 2015 Mid Cap Quality Large Growth Fund Cap Fund ASSETS Investments, at value: (Cost $36,497,998 and $140,982,858) $ $ Receivable for Fund shares sold Dividends and interest receivable Other assets TOTAL ASSETS LIABILITIES Payable for Fund shares redeemed Payable to affiliates Payable to Adviser Payable to distributor 1 84 Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment income (loss) ) Accumulated net realized gain Net unrealized appreciation on investments NET ASSETS $ $ INSTITUTIONAL CLASS SHARES Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ $ INVESTOR CLASS SHARES Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ $ The accompanying notes are an integral part of these financial statements. 19 Bright Rock Funds Statements of Operations For the Year Ended February 28, 2015 Mid Cap Quality Large Growth Fund Cap Fund INVESTMENT INCOME Dividend income $ $ Interest income TOTAL INVESTMENT INCOME EXPENSES Management fees Administration fees Fund accounting fees Transfer agent fees and expenses Federal and state registration fees Audit and tax fees Legal fees Chief Compliance Officer fees Trustees’ fees Custody fees Reports to shareholders Distribution (12b-1) fees – Investor Class 19 Other expenses TOTAL EXPENSES Less waivers and reimbursement by Advisor (Note 4) ) — NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ The accompanying notes are an integral part of these financial statements. 20 Bright Rock Mid Cap Growth Fund Statements of Changes in Net Assets Year Ended Year Ended February 28, 2015 February 28, 2014 FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets from operations FROM DISTRIBUTIONS Net realized gain – Institutional Class ) ) Net realized gain – Investor Class ) (1 ) Net decrease in net assets resulting from distributions paid ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold – Institutional Class Proceeds from shares sold – Investor Class — Payments for shares redeemed – Institutional Class ) ) Net asset value of shares issued in reinvestment of distributions to shareholders – Institutional Class Net asset value of shares issued in reinvestment of distributions to shareholders – Investor Class 1 Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of Period End of Period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ ) The accompanying notes are an integral part of these financial statements. 21 Bright Rock Quality Large Cap Fund Statements of Changes in Net Assets Year Ended Year Ended February 28, 2015 February 28, 2014 FROM OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets from operations FROM DISTRIBUTIONS Net investment income – Institutional Class ) ) Net investment income – Investor Class ) ) Net realized gain – Institutional Class ) ) Net realized gain – Investor Class ) ) Net decrease in net assets resulting from distributions paid ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold – Institutional Class Proceeds from shares sold – Investor Class Payments for shares redeemed – Institutional Class ) ) Payments for shares redeemed – Investor Class ) — Net asset value of shares issued in reinvestment of distributions to shareholders – Institutional Class Net asset value of shares issued in reinvestment of distributions to shareholders – Investor Class 5 Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of Period End of Period $ $ ACCUMULATED NET INVESTMENT INCOME $ $ The accompanying notes are an integral part of these financial statements. 22 Bright Rock Mid Cap Growth Fund – Institutional Class Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Period Ended Ended February February Year Ended February 28, Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss(2) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions paid: From net realized gain on investments ) Total distributions paid ) Net Asset Value, End of Period $ Total Return(3) % % % )% % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements(4) % Ratio of expenses to average net assets after waiver and reimbursements(4) % Ratio of net investment loss to average net assets before waiver and reimbursements(4) )% )% )% )% )% Ratio of net investment loss to average net assets after waiver and reimbursements(4) )% )% )% )% )% Portfolio turnover rate(3) % The Fund commenced operations on May 26, 2010. Per share net investment loss was calculated using average shares outstanding. Not annualized for periods less than one year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 23 Bright Rock Mid Cap Growth Fund – Investor Class Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Period Ended February Year Ended February 28, Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income (loss)(2) ) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net realized gain on investments ) ) ) — Total distributions paid ) ) ) — Net Asset Value, End of Period $ Total Return(4) % Supplemental Data and Ratios: Net assets, end of period (000’s) $
